Citation Nr: 1012080	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-39 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to 
October 1, 2009, and in excess of 40 percent from October 1, 
2009 for low back strain.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1995 to August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In July 2009, the Board remanded the claim for further 
procedural development, and it is now before the Board for 
adjudication.  


FINDINGS OF FACT

1.  Prior to February 13, 2007, the Veteran's spine disorder 
was manifested by objective findings of flexion from 60 to 85 
degrees, without objective evidence of muscle spasm severe 
enough to result in an abnormal gait or abnormal spine 
contour and without objective evidence of neuropathy. 

2.  As of February 13, 2007, the Veteran's spine disorder is 
manifested by objective findings of flexion from 0 to 30 
degrees, without objective evidence of ankylosis or 
neuropathy.


CONCLUSIONS OF LAW

1.  Prior to February 13, 2007, the criteria for a rating in 
excess of 10 percent for low back strain had not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237 (2009).

2.  The criteria for a rating of 40 percent, but no higher, 
for low back strain was met, effective February 13, 2007.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In a January 2009 post-rating letter, the RO provided notice 
to the Veteran explaining what information and evidence was 
needed to substantiate the claim for a higher rating, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA; 
this letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

After issuance of the January 2009 letter, and opportunity 
for the Veteran to respond, the March 2009 supplemental 
statement of the case reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA treatment records and September 1999, October 2006 and 
October 2009 VA examinations.  Also of record and considered 
in connection with the appeal are the various written 
statements provided by the Veteran, and by her representative 
on her behalf.  The Board finds that no additional RO action 
to further develop the record is warranted.  Further, as 
noted above, in July 2009, the issue was remanded by the 
Board for further development to include the retrieval of new 
treatment records and to include a contemporaneous VA 
examination.  The Board finds that the RO has properly 
complied with the remand instructions and thus that the issue 
is properly before the Board.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Further, the Board finds that the 
Veteran's October 2009 VA examination was fully adequate for 
the purposes of rendering this decision.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided at this juncture.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. §§ 3.321(b).

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A  100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Factual Background

The Veteran was granted service connection for a low back 
strain, effective August 3, 1999, with a noncompensable 
disability rating in January 2000.  In July 2006, the RO 
received a claim for an increased evaluation of the Veteran's 
service-connected low back sprain.  In January 2007, the RO 
increased the Veteran's disability evaluation from non-
compensable to 10 percent disabling.  

In October 2006, the Veteran had a VA examination.  During 
her examination, the Veteran reported that, since sustaining 
an injury during hand-to-hand combat training, she had 
recurrent back pain.  The examiner noted findings of 
degenerative joint disease and possible early disk narrowing 
of the low back.  On physical examination, the low back was 
noted as tender at the L5 vertebrae and at both sacroiliac 
joints.  The Veteran's gait was found to be normal.  Flexion 
was noted as up to 72 degrees with some tightness, the 
Veteran reported that she sometimes experienced pain that 
radiated down her right leg into her first and second toes 
and that sometimes those toes hurt and felt numb.  It was 
noted that repeated flexion and extension of the low back 
caused some tightness but that the Veteran denied pain, 
weakness, fatigue, incoordination or decreased range of 
motion.  

The Veteran additionally had a neurological VA examination in 
October 2006 in which it was noted that the Veteran's deep 
tendon reflexes were 2+ and symmetrical in both the upper and 
lower extremities.  

In her notice of disagreement dated in February 2007, the 
Veteran stated that her low back disability was severe and 
chronic and that it warranted a higher rating evaluation.  In 
a June 2007 VA examination of the Veteran's feet, the 
examiner reported that the Veteran had no radiating pain 
noted from her back to her foot.  In her VA-9 substantive 
appeal form dated in November 2007, the Veteran, through her 
representative, asserted that she had chronic back pain which 
limited her daily activities such as walking, bending, 
climbing stairs and getting out of bed in the mornings.  
Treatment notes dated in March 2009 from the East Orange VA 
medical center noted that the Veteran had been prescribed 
Cyclobenzaprine for her lower back pain.

In October 2009, the Veteran was afforded a VA examination 
for her low back condition.  During her examination, it was 
noted that the Veteran's range of motion was decreased in all 
planes due to complaints of pain and refusing to demonstrate 
full range.  It was noted that the Veteran had flexion to 30 
degrees and complained of pain in all ranges of motion.  
There was no evidence of neuropathy or impairment of the 
lower extremities found.  The examiner stated that after 
repetitive motion of the lumbosacral spine, there was no 
additional limitation of joint function due to pain, fatigue 
or lack of endurance.  After studying images of the Veteran's 
lumbar spine, the VA examiner noted very subtle levoscoliosis 
and otherwise normally aligned vertebral bodies.  It was 
noted that moderate hypertrophic facet joint changes were 
seen at the L5-S1 and to a lesser degree at the L4-L5 levels.  
A neurologic examination noted deep tendon reflexes to be 
even at 2 out of 4 and that straight leg test was negative 
with sensation intact to light touch.  The examiner stated 
that he felt that the Veteran's lower back pain did not limit 
her ability to be gainfully employed to include light duty 
which involved standing and walking.  

In December 2009, the RO increased the Veteran's disability 
evaluation from 10 percent disabling to 40 percent disabling 
due to a showing of increased limitation of motion which 
included forward flexion limited to 30 degrees.  

Analysis

The Veteran's October 2006 VA examination showed that the 
Veteran's flexion was 72 degrees with some tightness and, 
while the Veteran has stated her belief that her back pain 
warranted a higher rating, the evidence of record has not 
shown objective evidence of symptomology, to include both 
limitation of movement and objective evidence of neurological 
symptoms, which merit a rating in excess of 10 percent until 
her notice of disagreement received February 13, 2007. At 
that time, the Veteran stated that her low back disability 
was severe and chronic. A subsequent VA examination in 
October 2009, which was the basis for the current 40 percent 
evaluation, confirmed the more serious nature of the service-
connected low back condition. Accordingly, resolving the 
benefit of the doubt in the Veteran's favor, a 40 percent 
evaluation is warranted as of February 13, 2007.

Further, as the evidence has failed to show that her 
thoracolumbar spine is unfavorably ankylosed, the Board finds 
that the Veteran is not entitled to a rating in excess of 40 
percent under diagnostic code 5237.  A 40 percent disability 
evaluation is provided when there is evidence of favorable 
ankylosis of the entire thoracolumbar spine.  In this case, 
October 2009 VA examination report has shown flexion of up to 
30 degrees but has not shown unfavorable ankylosis of the 
entire thoracolumbar spine or unfavorable ankylosis of the 
entire spine, symptoms which are required for a higher 
rating, nor has the evidence demonstrated objective findings 
of neuropathy.  The Veteran is also not entitled to a higher 
disability rating based on DeLuca.  While the Veteran did 
complain of pain on motion, the current evaluation of 40 
percent includes the Veteran's additional limitations of 
pain.  Furthermore, the general rating formula for spinal 
disabilities assigns disability ratings with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by the 
residuals of the injury or disease.  The rating criteria are 
controlling regardless whether these symptoms are present.

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Based upon a full review 
of the record, the Board concludes that the criteria have not 
been met for a disability rating in excess 10 percent prior 
to October 1, 2009 or in excess of 40 percent at any time 
during the period on appeal.  The preponderance of evidence 
is against the claim; thus, the benefit-of-the-doubt doctrine 
is inapplicable, and this issue must be denied.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990). 

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  
Here, the Board finds that the disability picture presented 
by the Veteran's low back strain is appropriately 
contemplated by the rating schedule.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted. Thun.
	

	






ORDER

Entitlement to an evaluation in excess of 10 percent for low 
back strain prior to February 13, 2007, is denied.

Entitlement to an evaluation of 40 percent for low back 
strain, but no higher, effective February 13, 2007, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


